DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 8 and 14 in the reply filed on 01/05/2021 is acknowledged.
Applicant’s amendment of claims 1, 10, 12-13, 15-16, and 18-19 in the reply filed on 01/05/2021 is acknowledged.
Applicant’s addition of new claim 20 in the reply filed on 01/05/2021 is acknowledged.
Claims 1-7, 9-13, and 15-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-7, 9-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Steiner et al., US 6,356,068; as well as Kataoka et al., US 8,169,215 discloses all limitations of claim 1 except for that “the plate … provides an electric path between the interconnection contact and the electronic circuit.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, Kataoka discloses all limitations of claim 12 except for that “providing an interconnection contact and electrically connecting the interconnection contact to the plate.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893